Citation Nr: 0628948	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-29 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a major depression 
disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his sister-in-law


ATTORNEY FOR THE BOARD

L. Mosakowski, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1965 to 
October 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

Although not listed in the veteran's April 2003 VA Form 21-
526, the claims file contains a reference to a claim for 
service connection for alcohol dependency.  See Letter to 
veteran dated May 12, 2003.  Since the claims file contains 
no evidence that such a claim has been adjudicated, that 
issue to referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  During service as a door-gunner in the Republic of 
Vietnam, the veteran saw many severely injured and deceased 
adults and children while involved in rescue operations for a 
combat support helicopter unit, and he was involved in two 
helicopter crashes.  

2.  The veteran has been diagnosed with PTSD based on his 
experiences during service in the Republic of Vietnam. 

3.  The veteran did not incur or aggravate any depression 
disorder during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§ 3.304 (2005).

2.  The criteria for service connection for a major 
depression disorder have not been met. 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD

Service connection for PTSD requires  (1) medical evidence 
establishing a diagnosis of PTSD, (2) credible supporting 
evidence that the claimed inservice stressor occurred, and 
(3) medical evidence establishing a link between the 
diagnosed PTSD and inservice stressor.  38 C.F.R. § 3.304(f) 
(specific rules for PTSD); see generally 38 U.S.C.A. § 1110 
(service connection may be granted for disability resulting 
from disease or injury incurred during active military 
service).  
The first requirement is met because using the DSM-IV 
criteria at the June 2003 C & P psychological examination, 
the VA examiner diagnosed the veteran with PTSD.  

As for the second requirement, the testimony of a veteran who 
engaged in combat with the enemy in active service during a 
period of war may be considered sufficient to establish that 
a combat stressor occurred.  38 U.S.C.A. § 1154(b) (if 
consistent with the circumstances, conditions, or hardships 
of service, VA shall accept as sufficient proof of inservice 
occurrence, satisfactory lay or other evidence of a veteran 
who engaged in combat with the enemy during 
service); 38 C.F.R. § 3.304(d) (satisfactory lay or other 
evidence that an injury or disease was incurred in combat 
will be accepted as sufficient proof of service connection if 
it is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of its occurrence).  While the Form DD-214 lists the 
veteran's military occupational specialty as a jet aircraft 
servicer, his service personnel records also show that he 
qualified to fly UH-2 helicopters and that he was part of a 
combat support helicopter unit.  Thus, the veteran's 
testimony is consistent with his military records.  And not 
only did the veteran testify under oath about his combat 
experiences, he provided independent verification of his in-
country combat rescue missions.  

Since both the C & P examiner and a psychologist who treated 
the veteran tied his current PTSD to his claimed stressors, 
the final requirement to qualify for service connection for 
PTSD has been met on this record.  
Service connection for a major depression disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For service 
connection for a major depression disorder, the veteran must 
meet three requirements: (1) a depression disorder was 
incurred or aggravated during active military service; 
(2) the veteran currently has a major depression disorder; 
and (3) a relationship exists between the current depression 
disorder and the depression disorder incurred or aggravated 
during service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) (a determination of service connection requires a 
finding of the existence of a current disability and a 
determination of the relationship between that disability and 
an injury or disease incurred in service).  

Although there is conflicting evidence in the record about 
whether the veteran has a current disability of major 
depression disorder, that conflict need not be resolved here.  
All three requirements for service connection must be 
established to qualify for the disability benefits.  38 
C.F.R. § 3.303(a).  And as discussed below, since there is no 
evidence of the incurrence or aggravation of any depression 
disorder during service, the first requirement cannot be met 
and the veteran's claim must be denied. 

The veteran's service records do not show the incurrence or 
aggravation of a depression disorder.  Neither the veteran 
nor the respective examiners noted any psychiatric matters on 
the veteran's entrance and separation physical examination 
reports.  The veteran's personnel file contains no record of 
a depression disorder.  The veteran's service medical records 
show he was not treated for depression or any psychiatric 
disorders during service.  The only psychiatric reference in 
his service records is a February 1969 evaluation of whether 
the veteran walked in his sleep.  The examiner expressed 
doubt that the veteran had any psychiatric or medical 
illness.  After conducting a negative neurological exam, he 
concluded the veteran did not walk in his sleep and 
recommended against any further evaluation.  

Nor is there any post-service evidence that a depression 
disorder was incurred or aggravated during service.  See 
38 C.F.R. § 3.303(d) (for a disease diagnosed after service, 
service connection can be established based on post-service 
evidence ).  While there are notes and medical opinions about 
depression in the veteran's claims file, none of those 
records identify the onset of a depression disorder during 
service.  Nor is the opinion of the veteran, a lay person, 
persuasive on the medical issue of when this psychiatric 
disorder began.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a lay person is not competent to give evidence of 
matters that require medical knowledge).  And since the 
veteran's lay opinion is the only evidence in support of the 
first requirement of the claim, the benefit of the doubt 
doctrine of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 is 
not applicable here.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  Since a 
major depression disorder was not incurred or aggravated 
during service, the veteran's claim for service connection 
must be denied.  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

In May 2003, a date well before the September 2003 rating 
decision, the RO sent the veteran a letter describing the 
evidence needed to support the veteran's claim.  After the 
adverse rating decision was issued, the veteran notified the 
RO that he had never received the May 2003 letter.  Another 
copy was sent to the veteran in December 2003.  It described 
the evidence necessary to substantiate a claim for service 
connection and the special requirements to establish a 
service connection claim for PTSD, identified what evidence 
VA was collecting, requested the veteran to send in 
particular documents and information and identified what 
evidence might be helpful in establishing his claim.  
Although that letter did not explicitly ask the veteran to 
send VA whatever evidence he had pertaining to his claim, it 
did ask the veteran to send any information or evidence to 
the address at the top of the letter, so the veteran was on 
notice that he could supply evidence to the RO.  In any 
event, this veteran was not prejudiced by the failure to 
invite him to send in evidence, because the veteran sent 
evidence about his PTSD claim directly to the RO on a few 
occasions.  

The RO's letter did not, however, address what evidence was 
needed with respect to the disability rating criteria or the 
effective date for service connection for PTSD or a major 
depression disorder disability.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (since the degree of disability and 
effective date of the disability are part of a claim for 
service connection, VA has a duty to notify claimants of the 
evidence needed to prove those parts of the claim).  With 
respect to the major depression disorder claim, this veteran 
was not harmed by that omission because service connection 
was denied, rendering moot the issues relating to rating 
criteria and the effective date of an award.  And the RO will 
be responsible for addressing any defect with respect to the 
rating and effective date of the PTSD claim when effectuating 
this Board's award of service connection.  In any event, 
neither the veteran nor his representative raise any issues 
on appeal about  notification defects.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his service medical records, service personnel 
records, and VA treatment records, by conducting a physical 
examination of the veteran, and by providing the veteran with 
the opportunity to present to this Board his own sworn 
testimony and that of his witness.  




ORDER

Service connection for PTSD is granted.  

Service connection for a major depression disorder is denied.   



____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


